DETAILED ACTION
The following is a Final Office Action in response to communications filed February 16, 2021.  Claims 1, 2, 5, 11, 12, and 15 are amended.  Currently, claims 1–20 are pending.

Response to Amendment/Argument
Applicant’s amendments are sufficient to overcome the previous objection to claims 1 and 11 for minor informalities.  Accordingly, the previous objection to claims 1 and 11 is withdrawn.
Although Applicant’s amendments are sufficient to overcome the previous rejection of claims 1–10 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention, Applicant’s amendments are not sufficient to overcome the previous rejection of claims 11–20 under 35 U.S.C. 112(b).  As a result, the previous rejection of claims 11–20 under 35 U.S.C. 112(b) is maintained below.
Applicant’s remarks with respect to the previous rejection under 35 U.S.C. 101 have been fully considered but are not persuasive.
Applicant first asserts that the recited elements do not relate to any of the enumerated groupings under Step 2A Prong One.  Examiner disagrees.  As noted previously, the elements of claim 1 recite certain methods of organizing human activity associated with commercial interactions associated with advertising, marketing or sales activities or behaviors because the elements describe a process for determining 
Applicant next asserts that the additional elements for generating and displaying a customized user interface amount to a technical improvement under Step 2A Prong Two and provide a technical solution to a technological problem.  Examiner disagrees.  Although the pending claims recite technical, additional elements, the pending claims are directed to addressing business problems associated with customer relationship management.  Further, the pending claims recite generic computing elements that are merely used as a tool to perform the recited abstract idea, and as a result, the additional computing elements do not reflect a technological solution or improvement and do not integrate the abstract idea into a practical application.
Applicant further asserts that the recited user interface amounts to significantly more than the abstract idea under Step 2B because the technology is unconventional and solves long standing technical problems relating to individualized financial data reporting and dynamic modeling.  Examiner disagrees.  Again, Examiner notes that the pending claims are directed to solving business problems associated with customer relationship management, and the claims do not address any technical problems associated with a user interface.  Instead, the recited elements do no more than utilize generic interface technology to filter appropriate portions of customer relationship management data.  As a result, Applicant’s remarks are not persuasive.
Finally, Applicant asserts that the recited computer elements are specially programmed to perform the recited functions.  Examiner disagrees and directs Applicant to MPEP 2106(I), which states that “[t] he programmed computer or "special purpose In re Alappat, 33 F.3d 1526, 31 USPQ2d 1545 (Fed. Cir. 1994) (i.e., the rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim for the "special purpose" of executing the algorithm or software) was also superseded by the Supreme Court’s Bilski and Alice Corp. decisions. Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015)”.  As a result, Applicant’s remarks are not persuasive.
Accordingly, the previous rejection of claims under 35 U.S.C. 101 is maintained and reasserted below.  
Applicant’s remarks with respect to the previous rejection under 35 U.S.C. 103 have been fully considered but are not persuasive.  More particularly, Applicant asserts that Griebeler does not disclose generating a customized user interface, as reciting in independent claims 1 and 11.  Examiner disagrees.  
Although paragraphs 57–58 of the Specification indicate that a customized user portal may be generated from a URL and may including pushing information to the user interface, the Specification does not define the interface in such terms.  As a result, under a broadest reasonable interpretation consistent with Applicant’s Specification, the recited interface is interpreted as requiring no more than an interface that outputs the requested portion of the one or more customer relationship management factors such that the display is customized with respect to the request.  
In view of the above, Examiner maintains that Griebeler discloses the elements in question because paragraph 23 discloses an interface having a dashboard view or report display and paragraphs 42–44 disclose accessing the management user 
Accordingly, Applicant’s remarks are not persuasive and the rejection of record is reasserted below.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Applicant’s amendments to claim 1 include deletion of the term “online” using double brackets.  However, 37 C.F.R. 1.121(c)(2) sets forth that deletions “must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters”.  The term “online” includes six characters, and as a result, deletion of the term “online” using double brackets is improper.  
Although the present amendments are entered, Examiner notes that future failures to comply with the requirements set forth under 37 C.F.R. 1.121 may result in the issuance of a Notice of Non-Compliant Amendment under MPEP 714(II)(F).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites “the web traffic data” in the element to “automatically determine”.  There is insufficient antecedent basis for this limitation in the claim.  As a result, claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 12–20, which depend from claim 11, inherits the deficiencies described above.  As a result, claims 12–20 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For purposes of examination, claim 11 is interpreted as reciting “automatically determine … one or more customer relationship management factors based on the [[web]] remote traffic data and the foot traffic data”.
Claim 14 recites “web traffic data”.  However, independent claim 11, from which claim 14 depends, previously recites “the web traffic data”.  As a result, the scope of claim 14 is indefinite because it is unclear whether Applicant intends for the “web traffic data” of claim 14 to reference the previously recited “web traffic data” or intends to introduce second, different “web traffic data”.  In view of the above, Examiner notes that amending claim 11 to recite “automatically determine … one or more customer remote traffic data and the foot traffic data” will also sufficiently address the rejection of claim 14 under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations reciting “obtaining remote traffic data, the remote traffic data comprising a customer count, a virtual sales count, and remote customer based data, wherein the remote customer based data is associated with a remote customer”; “receiving foot traffic data for one or more merchants comprising a retail customer count, a retail sales count, and customer based data, wherein the foot traffic data is received using at least one of user input and sensor data and, wherein the customer based data is associated with a customer”; and “automatically determining one or more customer relationship management factors based on the remote traffic data and the foot traffic data”.
The limitations above recite an abstract idea.  More particularly, the limitations above describe a process for determining customer relationship factors from remote 
Claim 11 recites substantially similar limitations to those presented with respect to claim 1.  As a result, claim 11 recites an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.  Similarly, claims 2–4, 7–8, 12–14, 17–18, the report factor elements of claims 9 and 19, and the comparison elements of claims 10 and 20 further modify the process for determining customer relationship factors and recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.  As a result, claims 2-4, 7-14, and 17-20 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 recites additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a processor and steps for receiving inputs and generating and displaying a user interface.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the processor and user interface are generic computing elements that are merely used as a tool to perform the recited abstract idea and the steps of receiving, generating, and displaying are insignificant extrasolution activities to the judicial exception.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.

Claims 2–4, 7–8, 12–14, and 17–18 do not include any additional elements beyond those recited in independent claims 1 and 11.  As a result, claims 2–4, 7–8, 12–14, and 17–18 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.  Although claims 9–10 and 19–20 further include a user interface, the user interface, when considered in view of the claim as a whole, does not integrate the abstract idea into a practical application because the user interface is a generic computing element that is merely used as a tool to perform the recited abstract idea.  As a result, claims 9–10 and 19–20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 recites additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a processor and steps for receiving inputs and generating and displaying a user interface.  The additional elements do not amount to significantly more than the abstract idea because the processor and user 
As noted above, claim 11 recites substantially similar limitations to those presented with respect to claim 1.  Although claim 11 further includes a computer readable storage medium, the storage medium does not amount to significantly more than the abstract idea because the medium is merely used as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 11 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2–4, 7–8, 12–14, and 17–18 do not include any additional elements beyond those recited in independent claims 1 and 11.  As a result, claims 2–4, 7–8, 12–14, and 17–18 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.  Although claims 9–10 and 19–20 further include a 
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–4, 7–14, and 17–20 are rejected under 35 U.S.C. 103 as being unpatentable over Margolin (U.S. 2014/0188568) in view of Griebeler et al. (U.S. 2015/0051957).
Claims 1 and 11:  Margolin discloses a method for providing customer relationship management comprising: 

receiving, using the processor, foot traffic data for one or more merchants comprising a retail customer count, a retail sales count, and customer based data, wherein the foot traffic data is received using at least one of user input and sensor data and, wherein the customer based data is associated with a customer (See paragraph 36, wherein traffic volume is disclosed, and wherein traffic data can include POS data and may be combined with sales data; paragraph 47, wherein user information is collected; and paragraph 34, wherein traffic data is collected using sensors); 
automatically determining, using the processor, one or more customer relationship management factors based on the remote traffic data and the foot traffic data (See paragraph 36, wherein online traffic data is combined with in-person traffic data to determine operating characteristics of a merchant, and see paragraphs 16 and 27, wherein operating characteristics are disclosed).  Although Margolin discloses displaying operating characteristics to a user using an interface (See paragraphs 28 and 44), Margolin does not expressly disclose the remaining elements. 
Griebeler discloses the remote traffic data comprising a customer count, a virtual sales count, and remote customer based data (See paragraph 53, wherein interaction data includes visits to a web site, and wherein analytics are determined from a total 
receiving, using the processor, one or more user inputs comprising a request for a portion of the one or more customer relationship management factors (See paragraphs 42–44, wherein a user may access a UI to obtain customer experience information, and wherein customer experience value (CVX) factors are customized by the entity; see also paragraph 23, wherein the system presents a generated graphical interface that includes a dashboard view); 
generating, using the processor, a customized user interface associated with the portion of the one or more customer relationship management factors (See paragraphs 42–44, wherein a user may access a UI to obtain customer experience information, and wherein customer experience value (CVX) factors are customized by the entity; see also paragraph 23, wherein the system presents a generated graphical interface that includes a dashboard view); 
displaying, within the customized user interface, a visual representation of the portion of the one or more customer relationship management factors (See paragraphs 42–44, wherein a user may access a UI to obtain customer experience information, and wherein customer experience value (CVX) factors are customized by the entity; see also paragraph 23, wherein the system presents a generated graphical interface that includes a dashboard view).
Margolin discloses a system directed to analyzing customer behavior to recommend operating characteristics to a merchant.  Similarly, Griebeler discloses a system directed to measuring customer experience.  Each reference discloses a system 
One of ordinary skill in the art would have recognized that applying the known technique of Griebeler would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Griebeler to the teachings of Margolin would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate customer experience management into similar systems.  Further, applying customized interface displays to Margolin would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
With respect to claim 11, Margolin further discloses a computer readable storage media containing instructions (See paragraphs 41–42).
Claims 2 and 12:  Margolin discloses the method of claim 1, wherein the remote customer based data comprises at least one of: a geographic location, a bounce rate, a traffic source, an associated sales person, a target product, and demographic data of the remote customer (See paragraphs 36 and 47, wherein online traffic data is obtained, and wherein customer personal information includes location information).
Claims 3 and 13:  Margolin discloses the method of claim 1, wherein the customer based data comprises at least one of: a geographic location, a bounce rate, a referral source, an associated sales person, a target product, and demographic data of 
Claims 4 and 14:  Margolin discloses the method of claim 1, wherein the remote traffic data comprises at least one of web traffic data and telephonic data (See paragraph 36, wherein web traffic data is disclosed).
Claims 7 and 17:  Margolin discloses the method of claim 1, further comprising generating, using the processor, a customer relationship management information comprising one or more factors selected from the group consisting of: deflection rate, one or more opportunities, one or more sources, one or more merchants, one or more customers, one or more sales people, one or more target products, one or more geographic regions, one or more target product features, one or more target product categories, and temporal data (See paragraph 35, wherein comparison data for one or more merchants and/or one or more locations is produced; see also paragraph 29, wherein recommended coupons disclose opportunities).  Margolin does not expressly disclose the remaining elements.
Griebeler discloses generating a customer relationship management report comprising one or more report factors (See paragraph 23, wherein reports display customer experience factors).
One of ordinary skill in the art would have recognized that applying the known technique of Griebeler would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claims 8 and 18:  Margolin discloses the method of claim 7, wherein the customer relationship management information further comprises a comparison 
Griebeler discloses the customer relationship management report comprising one or more report factors (See paragraph 23, wherein reports display customer experience factors).
One of ordinary skill in the art would have recognized that applying the known technique of Griebeler would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claims 9 and 19:  Margolin discloses the method of claim 1, wherein the system comprises one or more factors selected from the group consisting of: deflection rate, one or more opportunities, one or more sources, one or more merchants, one or more customers, one or more sales people, one or more target products, one or more geographic regions, one or more target product features, one or more target product categories and temporal data (See paragraph 35, wherein comparison data for one or more merchants and/or one or more locations is produced; see also paragraph 29, wherein recommended coupons disclose opportunities).  Margolin does not expressly disclose the remaining claim elements. 
Griebeler discloses a customized user interface comprising a report (See paragraphs 42–44, wherein a user may access a UI to obtain customer experience information, and wherein customer experience value (CVX) factors are customized by the entity; see also paragraph 23, wherein the system presents a generated graphical interface that includes a dashboard view or report display).

Claims 10 and 20:  Margolin discloses the method of claim 9, wherein the system further comprises a comparison between a plurality of the one or more factors (See paragraph 35, wherein comparison data for one or more merchants and/or one or more locations is produced).  Margolin does not expressly disclose the remaining claim elements. 
Griebeler discloses a customized user interface comprising a report (See paragraphs 42–44, wherein a user may access a UI to obtain customer experience information, and wherein customer experience value (CVX) factors are customized by the entity; see also paragraph 23, wherein the system presents a generated graphical interface that includes a dashboard view or report display).
One of ordinary skill in the art would have recognized that applying the known technique of Griebeler would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.  

Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Margolin (U.S. 2014/0188568) in view of Griebeler et al. (U.S. 2015/0051957), and in further view of Peddada (U.S. 2013/0276142).
Claims 5 and 15:  As disclosed above, Margolin and Griebeler disclose the elements of claim 1.  Although Griebeler discloses one or more customer relationship 
Peddada discloses wherein the one or more user inputs further comprise authentication information associated with access to a portion of the data (See paragraph 19, wherein a user is provided permissions to log in, and see paragraph 39, wherein an authenticated user is disclosed, and wherein select portions of data are presented to authorized users).
As disclosed above, Margolin discloses a system directed to analyzing customer behavior to recommend operating characteristics to a merchant, and Griebeler discloses a system directed to measuring customer experience.  Peddada similarly discloses a system for granting access to customer data associated with customer relationship management systems.  Each reference discloses a system directed to managing customer data.  The technique of utilizing user authentications is applicable to the systems of Margolin and Griebeler as they each share characteristics and capabilities; namely, they are directed to managing customer data.
One of ordinary skill in the art would have recognized that applying the known technique of Peddada would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Peddada to the teachings of Margolin and Griebeler would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate customer data management into similar systems.  Further, applying user authentication to Margolin and Griebeler would have 
Claims 6 and 16:  Although Margolin discloses customer relationship management factors (See citations above), Margolin and Griebeler do not expressly disclose the remaining elements of claim 6.
Peddada discloses wherein the authentication information is associated with an access level; and wherein access to the one or more customer relationship management information is based on the access level (See paragraph 39, wherein delegates may access selected portions of data using the authorization system, and see paragraph 70, wherein delegates are assigned to an appropriate authorization level).
One of ordinary skill in the art would have recognized that applying the known technique of Peddada would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 5.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623